DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Davidian et al. ‘370 (5,799,370).
Regarding claim 14, Davidian et al shows an assembly of a strip (fig. 3) for connecting a leaf (a door) to a frame (a door frame) in an articulated manner about a hinge axis (axis of pin 16), the assembly comprising : an installation part (22) configured to be installed on an installation side of the leaf or of the frame; a strip tab (14) configured to be secured to the installation part; and a first adjustment device (28, 56) configured to pivot the strip tab relative to the installation part in an adjustment range about a pivot axis (figs. 4-5, cols 4, lines 5-21) which extends parallel to the hinge axis, wherein one of the installation part and the strip tab comprises a securing groove (60) which comprises a groove opening (opening of groove 60, fig. 2) and a groove longitudinal axis (elongated axis of groove 60), the groove longitudinal axis extending parallel to the hinge axis, and the other one of the installation part and the strip tab comprises a securing protrusion (58) which is configured to engage into the securing groove,  and the securing groove and the securing protrusion are configured so that the securing protrusion is insertable into the securing groove perpendicular to the groove longitudinal axis (inserted through lateral opening between 22 and 24, figs. 3-5).
As to claim 24, Davidian et al. shows a second adjustment device (30, 54) which is configured to displace the strip tab in a direction of the groove longitudinal axis relative to the installation part (rotation of cam 30 causing the strip tab to move upward, fig. 3).
As to claim 27, the hinge of Davidian et al. is a strip for connecting a leaf (door leaf) to a frame (doorframe) in an articulated manner about a hinge axis.
Claims 14 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP ‘931 (EP 3613931 B1).
Regarding claim 14, EP shows an assembly of a strip (fig. 16) for connecting a leaf (a wing) to a frame (a door frame) in an articulated manner about a hinge axis (axis of hinge pin received in knuckle 19), the assembly comprising : an installation part (1) configured to be installed on an installation side of the leaf or of the frame; a strip tab (17) configured to be secured to the installation part; and a first adjustment device (24, 24, 34) configured to pivot the strip tab relative to the installation part in an adjustment range about a pivot axis (pivot axis A, and similar adjustment ranges a, b, and c shown in figs. 1-3, 6-8 and 11-13) which extends parallel to the hinge axis, wherein one of the installation part and the strip tab comprises a securing groove (15) which comprises a groove opening (16) and a groove longitudinal axis (elongated axis of groove 15), the groove longitudinal axis extending parallel to the hinge axis, and the other one of the installation part and the strip tab comprises a securing protrusion (21) which is configured to engage into the securing groove,  and the securing groove and the securing protrusion are configured so that the securing protrusion is insertable into the securing groove perpendicular to the groove longitudinal axis (see Patent Translate, lines 6-8 of paragraph [0006], “inserted into the bore with its thickening…or by being clipped in by introduction through the slot”).
As to claim 24, EP shows a second adjustment device (30, 31) which is configured to displace the strip tab in a direction of the groove longitudinal axis relative to the installation part.
As to claim 25, the strip tab of EP (17) further comprises a first side region (left-side facing edge of fig. 16) arranged between the securing protrusion or the securing groove and the hinge axis, and a second side region (right-side facing edge) arranged opposite to the first side region.  The installation part further comprises a first threaded bore (threaded bore within bore 15 receiving adjusting screw 30) which extends parallel to the hinge axis, the first threaded bore being configured to support the first side region of the strip tab, and a second threaded bore (threaded bore within bore 15 receiving adjusting screw 31) which extends parallel to the hinge axis, the second threaded bore being configured to support the second side region of the strip tab, and the second adjustment device comprises a support screw (30) which is configured to be screwed into the first threaded bore of the installation part, and a counter screw (31) which is configured to be screwed into the second threaded bore of the installation part so as to abut against the second side region of the trip tab and to press the strip tab against the support screw.
As to claim 26, EP dose not show the support screw and the counter screw having a plate-shaped second end.  However, it would have been an obvious matter of design choice to make the screws with a plate-shaped second end, or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
As to claim 27, the hinge of EP is a strip for connecting a leaf (a wing) to a frame (doorframe) in an articulated manner about a hinge axis.

Allowable Subject Matter
Claims 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See attached PTO-892.
Examples of the cited references:
US 7,334,293 B2 (Erickson et al.) shows an adjustable hinge having an installation part and a strip tab; the strip tab is adjustable in a depth direction and a vertical direction.
US 2013/0014345 A1 (Park) shows a hinge including a groove in a rotating hinge part, a mounting part inserted in the groove and being adjustable in the vertical direction by an upper bolt and a lower bolt against the edges of the mounting part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
November 18, 2022